DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2021 has been entered.
 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2, 4-18 have been considered but are moot because the new ground of rejection does not rely on all the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-2, 4-17, in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reception unit”  and “a first generation unit” “a collection unit”; and “a second generation unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, in paragraph 0021, 0023, 0031, 0033, 0035, 0037, 0072, 0073, Fig 2 .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 13-15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. NO. 2014/0164401 to Kyaw, U.S. Patent No. 10,783,152 B2 to Boston et al. (“Boston”), US 8543399 B2 to Jeong et al. (“Jeong”).
As to claim 1, Kyaw teaches an information processing apparatus, comprising: a reception unit that receives a content; a first generation unit that analyzes the received content, generates one or more datum of analysis information related to the content and generates one or more keywords related to the content by analyzing each of a plurality of types of information included in the content (¶0029,  receive metadata tag and content item data, analyzes content); a collection unit that collects content information related to the content on a network on the basis of the one or more datum of generated analysis information (¶0032, analyzing the subject matter and characteristics of content). Kyaw does not teach a second generation unit that generates an utterance sentence based ona second generation unit that generates an utterance sentence based on
Jeong teaches selects an utterance keyword from the one or more generated keywords based at least on a score associated with the utterance keyword (Col. 5, ll. 50-67, score calculator 150 calculates a first confidence score by using a likelihood ratio between the likelihood from the keyword model module 140 and the likelihood from the Filler model module 130 for the feature vector per frame of the input speech signal).  In view of the teachings of Jeong, it would have been obvious before the filing date of the invention to modify the teachings of Kyaw and Boston.  The suggestion/motivation would be keyword detection performance increases if confidence estimation of the keyword is accurate.
 
As to claim 2, Kyaw, Boston and Jeong teaches the information processing apparatus according to claim 1, wherein the content is a program content, and the first generation unit generates one or more keywords by analyzing each of a plurality of types of information included in the program content (Kyaw, ¶0032,content is analyzed in order to make recommendations to the user).  
As to claim 4, Kyaw, Boston and Jeong teaches the information processing apparatus according to claim 1, wherein 5the second generation unit sets the related keyword based on the collected content information (Boston, Col. 24, line 10-25, keywords used to collect and find information).  
As to claim 5, Kyaw, Boston and Jeong teaches information processing apparatus according to claim 1, wherein the second generation unit sets a keyword that co- occurs with the utterance keyword as the related keyword (Boston, Col. 24, line 10-25, tall blue aliens, will find information on avatar, Sigourney Weaver).
As to claim 6,  Kyaw, Boston and Jeong teaches the information processing apparatus according to claim 1, wherein the generation unit is capable of acquiring a content of audio included in the program content, and the second generation unit sets the related keyword on the basis of a content of audio including the utterance keyword (Boston, Col. 5, line 49-Col. 6,  line 20, audio of content).  
As to claim 8, Kyaw, Boston and Jeong teaches the information processing apparatus according to claim 2, further comprising an acquisition unit that acquires preference information of a user viewing the content, wherein the second generation unit selects, in a case where the one or more generated keywords include a keyword related to the preference information, the keyword as the utterance keyword (Boston, Col. 29, line 56-67).  
As to claim 13, Kyaw, Boston and Jeong teaches the information processing apparatus according to claim 8, wherein the acquisition unit acquires the preference information on the basis of an answer to the utterance sentence (Boston, Abstract, Col. 10, line 7-line 20).
As to claim 14, Kyaw, Boston and Jeong teaches the information processing apparatus according to claim 1, wherein the content is a captured content captured by an image pickup apparatus, the first generation unit generates one or more keywords related to one or more subjects included in the captured content by analyzing the captured content, and the second generation unit generates the utterance sentence on the basis of at least one of the one or more generated keywords and the content information collected on the basis of the one or more keywords (Boston, ¶0145).  
As to claim 15, Kyaw, Boston and Jeong teaches the information processing apparatus according to claim 1, wherein an utterance content of a user viewing the content including an answer to the utterance sentence is analyzed, to judge a target of interest of the user and provide information related to the target of interest (Kyaw, ¶0032, ¶0145, Boston, Col. 20, ll. 10-30).  
As to claim 17, see the rejection of claim 1.
As to claim 18, see the rejection of claim 1.  
Claims 9, 11,  and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyaw, Boston and Jeong as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2011/0213773 A1 to Kobyashi.
As to claim 9, Kyaw, Boston and Jeong teaches the information processing apparatus according to claim 1, however Kyaw, Boston and Jeong do not teach further comprising a setting unit that sets an utterance timing at which the generated utterance sentence is to be uttered.  Kobyashi teaches a setting unit that sets an utterance timing at which the generated utterance sentence is to be uttered (Kobayashi, ¶0115, date and time limit for utterance).  In view of the teachings of Kobyashi, it would have been obvious before the filing date of the invention to modify the teachings of Kyaw, Boston and Jeong.  The suggestion/motivation would be provide an apparatus, a keyword registration, and a program which allow a viewer to be provided with information and improving the convenience of the viewer.
As to claim 11, Kyaw, Boston, Jeong and Kobayashi teaches the information processing apparatus according to claim 9, further comprising an acquisition unit that acquires preference information of a user viewing the content, wherein the first generation unit generates one or more keywords related to the content by analyzing each of a plurality of types of information included in the content, 10the second generation unit selects, in a case where the one or more generated keywords include a keyword related to the preference information, the keyword as an utterance keyword, and the setting unit sets a timing at which the utterance sentence including the keyword related to the preference information is generated, as the utterance timing (Kyaw, ¶0032, Kobayashi, , ¶0106, ¶0115, date and time limit for utterance).    
As to claim 16, Kyaw, Boston and Jeong teaches the information processing apparatus according to claim 15, Kyaw, Boston and Jeong do not teach wherein the information related to the target of interest 5includes information that enables the target of interest to be purchased, information that enables the user to meet the target of interest, information that enables the user to go to the target of interest, and information that enables the user to learn the target of interest.  Kobayashi teaches wherein the information related to the target of interest 5includes information that enables the target of interest to be purchased, information that enables the user to meet the target of interest, information that enables the user to go to the target of interest, and information that enables the user to learn the target of interest (Kobayashi, ¶0165, a music program, user can call to purchase tickets, to go to the concert, address and telephone number are given, where they can learn more information about the concert). In view of the teachings of Kobyashi, it would have been obvious before the filing date of the invention to modify the teachings of Kyaw, Boston and Jeong.  The suggestion/motivation would be provide an apparatus, a keyword registration, and a program which allow a viewer to be provided with information and improving the convenience of the viewer.


Claims 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyaw, Boston and Jeong as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2003/0088399 to Kusumoto.
As to claim 7, Kyaw, Boston and Jeong teaches information processing apparatus according to claim 2, further comprising: Kyaw, Boston and Jeong does not teach a detection unit capable of detecting a scene switch in the program content; and a judgment unit that judges an effectivity of each of the one or more generated keywords on the basis of the detected scene switch, wherein the second generation unit generates the utterance sentence on the basis of a keyword judged as effective by the judgment unit.  Kusumoto teaches a detection unit capable of detecting a scene switch in the program content; and a judgment unit that judges an effectivity of each of the one or more generated keywords on the basis of the detected scene switch, wherein the second generation unit generates the utterance sentence on the basis of a keyword judged as effective by the judgment unit (¶0080, channel selecting command outputting unit, corresponding to recognition results to the channel selection controlling unit). In view of the teachings of Kusumoto, it would have been obvious before the filing date of the invention to modify the teachings of Kyaw, Boston and Jeong. The suggestion/motivation would be in order to provide a channel selecting apparatus utilizing speech recognition, recognizes channel change and registers a searched word to update it, and result in receive channel correlated with the same channel selecting position.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyaw, Boston, Jeong and Kobayashi as applied to claim 9 above, and further in view of U.S. Patent Pub. No. 2003/0088399 to Kusumoto.
As to claim 10, Kyaw, Boston, Jeong and Kobayashi teaches  the information processing apparatus according to claim 9, Kyaw, Boston, Jeong and Kobayashi does not teach teaches wherein the content is a program content, the information processing apparatus further comprises a detection unit capable of detecting a scene switch in the program content, and the setting unit sets a timing of the scene switch as the utterance timing.  Kusumoto teaches wherein the content is a program content, the information processing apparatus further comprises a detection unit capable of detecting a scene switch in the program content, and the setting unit sets a timing of the scene switch as the utterance timing (¶0080, channel selecting command outputting unit, corresponding to recognition results to the channel selection controlling unit).  At the time of the invention it would have been obvious to one ordinary skill in the art to modify the teachings of Kyaw, Boston and Kobayashi with Kusumoto in order to provide a channel selecting apparatus utilizing speech recognition, recognizes channel change and registers a searched word to update it, and result in receive channel correlated with the same channel selecting position

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyaw, Boston, Jeong and Kobayashi as applied to claim 9 above, and further in view of U.S. Patent Pub. NO. 2016/0179801 A1 Venkataram et al. (“Venkataram”).
As to claim 12, Kyaw, Boston, Jeong and Kobayashi teaches the information processing apparatus according to claim 9, wherein the first generation unit generates one or more keywords related to the content by analyzing each of a plurality of types of information included in the content (Kyaw, ¶0032), Kyaw, Boston, Jeong and Kobayashi does not teach the collection unit collects comments that are related to the one or more generated keywords and have been posted using a communication service, and the setting unit sets the utterance timing on the basis of the collected number of posted comments related to an utterance keyword selected by the second generation unit.  Venkataram teaches the collection unit collects comments that are related to the one or more generated keywords and have been posted using a communication service, and the setting unit sets the utterance timing on the basis of the collected number of posted comments related to an utterance keyword selected by the second generation unit (¶0068, ¶0092, ¶0101, ¶0129 posting comments or posting information, context classification, identify keywords and patterns and extract keywords).  In view of the teachings of Venkataram, it would have been obvious before the filing date of the invention to modify the teachings of Kyaw, Boston, Jeong and Kobayashi. The suggestion/motivation would be determining whether an ambiguous statement applies to a query and correctly analyzing queries within the context of a conversation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Cente (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTEN A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421